Mr. Presiding Justice Waterman delivered the opinion of the Court. Appellee brought suit against appellants and J. H. Lawson. Appellants in their brief say that the copy of the note attached to the declaration reads as follows: “ $380.00. Chicago, June 8, 1893. Hinety days after date, for value received, we promise to pay to the order of William Murdock & Co., the sum of three hundred and eighty dollars at office of P. F. Knefel & Co., 162 La Salle St., with interest at the rate of six per cent, per annum, after maturity, until paid. Stony Island Hotel Co., Paul F. Knefel, President. J. H. Lawson, Sec’y.” Such copy can be brought before us only by a bill of exceptions. Bowlan v. Lambka, No. 5375, Oct. Term, Ill. App. A special count of the declaration charged that the defendants made the certain promissory note in writing by the name, style and description of Stony Island Hotel Company, Paul Knefel, President, and J. H. Lawson, Secretary; the declaration also contained the common counts. Appellants also appeared and filed a verified plea of general issue. Upon the trial, a jury having been waived, the court found the issues for the plaintiff and rendered judgment against the appellants for $396.15. This was done at the May term, 1894, of said Superior Court. The abstract filed in this cause contains not a word of the evidence adduced upon the trial. The abstract does contain the following: “ 17, Bill of Exceptions.” Upon such a reference, we will not search through the record to see if we can not find in the bill of exceptions something by which the judgment in the cause may be reversed. Gilbert v. Coons, 37 App. R. 448; Medley v. Mix, — App. R. 550; Allison v. Allison, 34 App. R. 385; Magner v. Trumbull, 33 App. R. 646; C. & G. T. R. Co. v. Crolie, 33 App. 1; Lake v. Lower, 30 App. R. 500; Florez v. Brown, 37 App. R. 270; People v. Angerer, 23 App. 385; Bangs v. Paullin, 37 App. R. 465; Mueller v. Newell, 29 App. R. 192; Hanchett v. Riverside Dist. Co., 15 Brad. 57. Treating the cases as -if there were no bill of exceptions, it must be presumed that evidence was adduced upon the trial which was sufficient to sustain the allegations of the declaration (Scanlan v. Keith, 102 Ill. 634), among other allegations that the defendants, by the name, style and description of Stony Island Hotel Company and Paul F. Knefel, President, made the note in question. One may, by a name not his own, make his promissory note. If the recital in the record of the Superior Court, that appellants waived a trial by jury, is in any respect untrue, application should have been made to that court to correct its record; which, during the term at which the judgment was entered, might have been done upon what was made to appear to the court to be true; whereas, after the close of the term, such an amendment could not be made either from personal recollection of the court, or affidavits presented by persons present during the trial. The court properly refused to consider, upon the motion to set aside its judgment, affidavits showing that the record of what occurred during the trial wa,s incorrect. Courts did not, upon such showing, amend their records under the writ of coram nobis and do not now upon motion. Bargwanath v. Wilson, 4 Ill. App. 80. We do not wish to be understood as holding that the note in question appears to be upon its face, the note of any one save the Stony Island Hotel Company. We hold that upon the special and the common counts of the declaration, under an unverified plea of the general issue, filed in this cause, in the absence of a bill of exceptions, a judgment against the parties whose names are signed to the note, in the place where the names of makers are usually found, will not be set aside. The judgment of the Superior Court is affirmed.